DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancellation of claims 1-20 and the addition of new claims 21-40 in the amendments filed 8/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the amendments to the specification and the drawings filed 9/3/2020, and page 13 of the remarks filed 8/19/2021, with respect to the objections to the drawings as set forth in paragraphs 5-10 of the action mailed 6/24/2020, have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 

Applicant’s arguments, see the amendments to the specification and page 13 of the remarks filed 8/19/2021, with respect to the objections to the specification as set forth in paragraphs 2-3 of the action mailed 6/24/2020, have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 

Applicant’s arguments, see the amendments to the claims filed 8/19/2021, wherein claims 1-20 have been cancelled, and pages 13-14 of the remarks filed 8/19/2021, with respect to the objections to claims 1, 3-6, 9, 18 and 20 as set forth in paragraphs 12-21 of the action mailed 6/24/2020, have been fully considered and are persuasive.  The objections to claims 1, 3-6, 9, 18 and 20 have been withdrawn. 

Applicant’s arguments, see the amendments to the claims filed 8/19/2021, wherein claims 1-20 have been cancelled, and page 14 of the remarks filed 8/19/2021, with respect to the rejection of claim 5 under 35 U.S.C. 112(d) as set forth in paragraph 45 of the action mailed 6/24/2020, have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 

Applicant’s arguments, see the amendments to the claims filed 8/19/2021, wherein claims 1-20 have been cancelled, and page 14 of the remarks filed 8/19/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) as set forth in paragraphs 23-43 of the action mailed 6/24/2020, have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that the last line of the claim should be amended to recite “…adhesive acrylate composition.  Appropriate correction is required.

Claim 28 is objected to because of the following informalities: for consistency, the Examiner requests that the claim be amended to recite “…immiscible with the first, polyacrylate-based polymer component.”.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities: the claim depends from itself.  Appropriate correction is required.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Regarding claim 21, the Applicant’s attention is respectfully directed to at least claim 1 of the claim listings filed 7/13/2018, wherein it is noted that the layered configuration of the respective layers A-D are more specifically recited.  For example, layer C is recited as being “arranged” on the “top side” of layer A, and layer D is recited as being “arranged” on the “opposite side”.  The presently recited layered configuration allows for arrangement of the layers that are not supported by the specification as originally filed.

Regarding claim 21, the “acid” recited for use in “etching” encompasses all acids and is therefore much broader than the trichloroacetic acid disclosed in the specification as originally filed.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the ratio of the density of the self-adhesive acrylate composition" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim as neither a ratio nor a density have been previously introduced.

Claim 21 recites the limitation "the density of the microballoons" in line 6.  There is insufficient antecedent basis for this limitation in the claim a density has not been previously introduced.

Regarding claim 21, it is unclear from the claim limitations what is intended by “the density of the microballoons.”  The Examiner will interpret the recitations to mean that the “ratio” is between the densities of self-adhesive acrylate compositions with and without the expanded microballoons. Clarification is requested.

Claim 21 recites the limitation "the unexpanded microballoons" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim unexpanded microballoons have not been previously introduced.

Regarding claims 21 and 40, it is unclear from the claim limitations whether the recited “a side of layer A” (in regards to layer B) is one of the top side and bottom side of layer A previously recited, or if it is in addition to the top side and bottom side of layer A previously recited.

Regarding claims 21 and 40, it is unclear from the claim limitations whether the recited “a side of layer A” (in regards to layer C) is one of the top side and bottom side of layer A previously recited, or if it is in addition to the top side and bottom side of layer A previously recited.

Regarding claims 21 and 40, it is unclear from the claim limitations whether the recited “a side of layer B” (in regards to layer D) is one of the top side and bottom side of layer B previously recited, or if it is in addition to the top side and bottom side of layer B previously recited.

Claim 25 recites the limitation "the pressure-sensitive adhesive compositions" in line 2.  There is insufficient antecedent basis for this limitation in the claim as pressure-sensitive adhesive compositions have not been previously introduced.

Claim 26 recites the limitation "the acrylate-based adhesive composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim as an acrylate-based adhesive composition has not been previously introduced.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In the present instance, claim 26 recites the broad recitation of “having 1 to 30,” and the claim also recites “especially 4 to 18,” which is the narrower statement of the range/limitation

Regarding claim 26, it is unclear if the recited polyacrylate “is” or “can be” derived from the recited monomers.

Regarding claim 26, it is unclear to which of the previously recited acrylate-based adhesives (layers A, C and/or D) the recited acrylate-based adhesive composition is referring.

Regarding claim 26, it is unclear if the 1 to 30 or 4 to 18 carbon atom is referring to all of R2 or just the saturated or unsaturated alkyl radicals.

Regarding claim 26, the addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Regarding claim 26, no functional groups having reactivity with epoxy groups have been defined.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In the present instance, claim 27 recites the broad recitation of “a second elastomer-based polymer” 

Regarding claim 27, it is unclear if the “(called “elastomer component” hereinafter)” is referring to the “second elastomer-based polymer,” “especially a synthetic rubber,” or both.

Claim 27 recites the limitation "the pressure-sensitive adhesive compositions" in line 5.  There is insufficient antecedent basis for this limitation in the claim as pressure-sensitive adhesive compositions have not been previously introduced.

Claim 27 recites the limitation "the polyacrylate component" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as a polyacrylate component has not been previously introduced.

Regarding claim 27, it is unclear from the claim limitations what is intended by a second, elastomer-based polymer component as neither a first, elastomer-based polymer component has been previously recited nor has any “polymer component” been previously introduced.

Claim 28 recites the limitation "the pressure-sensitive adhesive compositions" in line 3.  There is insufficient antecedent basis for this limitation in the claim as pressure-sensitive adhesive compositions have not been previously introduced.

Claim 28 recites the limitation "the adhesive composition" in line 5.  There is insufficient antecedent basis for this limitation in the claim as an adhesive composition has not been previously introduced.

Claim 28 recites the limitation "the adhesive composition" in line 7.  There is insufficient antecedent basis for this limitation in the claim as an adhesive composition has not been previously introduced.

Claim 28 recites the limitation "the polyacrylate component" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim as a polyacrylate component has not been previously introduced.

Claim 29 recites the limitation "the adhesive composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim as an adhesive composition has not been previously introduced.

Claim 29 recites the limitation "the first polymer component" in line 6.  There is insufficient antecedent basis for this limitation in the claim as a first polymer component has not been previously introduced.

Claim 29 recites the limitation "the crosslinking" in 11.  There is insufficient antecedent basis for this limitation in the claim as crosslinking has not been previously introduced.

Claim 29 recites the limitation "the base polymer" in 16.  There is insufficient antecedent basis for this limitation in the claim as a base polymer has not been previously introduced.

Claim 29 recites the limitation "the base polymer" in 18.  There is insufficient antecedent basis for this limitation in the claim as a base polymer has not been previously introduced.

Regarding claim 29, it is unclear from the claim limitations whether the constituents (b2) are not homogenously miscible in the base polymer AND NOT insoluble in the base polymer, or the constituents (b2) are not homogenously miscible in the base polymer AND ARE insoluble in the base polymer.

Regarding claim 29, it is unclear what is meant by “component (f).”

Claim 30 recites the limitation "the pressure-sensitive adhesive compositions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as pressure-sensitive adhesive compositions have not been previously introduced.

Claim 31 recites the limitation "the pressure-sensitive adhesives" in line 3.  There is insufficient antecedent basis for this limitation in the claim as pressure-sensitive adhesives have not been previously introduced.

Claim 32 recites the limitation "the tackifying resins" in line 3.  There is insufficient antecedent basis for this limitation in the claim as tackifying resins have not been previously introduced.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In the present instance, claim 33 recites the broad recitation of “layer C and layer D have the same composition” and the claim also recites “preferably layer A,” which is the narrower statement of the range/limitation.

Claim 33 recites the limitation "any other crosslinking system" in line 4.  There is insufficient antecedent basis for this limitation in the claim as no crosslinking systems have not been previously introduced.

Claim 36 recites the limitation "the polymer matrix" in line 3.  There is insufficient antecedent basis for this limitation in the claim as a polymer matrix has not been previously introduced.

Regarding claim 36, it is unclear what in intended by “step A.”

Regarding claim 36, it is unclear from the claim limitations whether the recited microballoons are the same expandable hollow microballoons recited in current claim 21, or if the recited microballoons are different than the expandable hollow microballoons recited in current claim 21.

Regarding claim 37, it is unclear from the claim limitations whether the recited microballoons are the same expandable hollow microballoons recited in current claim 21, or if the recited microballoons are different than the expandable hollow microballoons recited in current claim 21.

Claim 37 recites the limitation "the polymer matrix" in line 4.  There is insufficient antecedent basis for this limitation in the claim as a polymer matrix has not been previously introduced.

Claim 38 recites the limitation "the ratio of the density of the polymer matrix" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as neither a ratio nor a density of a polymer matrix have been previously introduced

Regarding claim 40, it is unclear if the recited foamed adhesive composition, the self-adhesive acrylate composition, and the expandable hollow microballoons are the same as those recited in current claim 21, or are in addition to those recited current claim 21.

Regarding claim 40, it is unclear from the claim limitations what is intended by “the density of the microballoons.”  The Examiner will interpret the recitations to mean that the “ratio” is between the densities of self-adhesive acrylate compositions with and without the expanded microballoons. Clarification is requested.

Regarding claim 40, it is unclear if the recited film carrier, acid, inert crystalline compounds, the side of layer A and the etched side of layer B are the same as those recited in current claim 21, or are in addition to those recited current claim 21.

Regarding claim 40, it is unclear if the recited self-adhesive acrylate composition and the side of layer A are the same as those recited in current claim 21, or are in addition to those recited current claim 21.

Regarding claim 40, it is unclear if the recited self-adhesive acrylate composition and the side of layer B are the same as those recited in current claim 21, or are in addition to those recited current claim 21.

Claim Rejections - 35 USC § 103
Claims 21-27, 29, 31 and 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 2013/0081764 A1) in view of Runge et al. (US 2003/0012945 A1).

Regarding claims 21-27, Yamanaka teaches a pressure-sensitive adhesive (PSA) tape comprising PSA layer D (11), peelable layer C (12), blowing agent-containing PSA layer A (13) and microparticle-containing viscoelastic substrate B (14) (para 0161, figure 1); 
which said PSA layer A (13) comprises a blowing agent and an acrylic base polymer (layer A being a foamed adhesive composition based on self-adhesive acrylate composition) comprising monomers such as, inter alia, n-butyl acrylate and acrylic acid ((meth)acrylic acid ester, unsaturated olefinically unsaturated monomer with acid functionality for crosslinking, current claim 26) (para 0027-0063);
which said substrate B (14) comprises microparticles such as, inter alia, hollow resin balloons and a mixture of an acrylic polymer and a rubber polymer (current claim 27), and forms a composition that is the same or similar to that included in PSA layer A (13) or PSA layer D (11) (layer C being an adhesive composition based on self-adhesive acrylate composition, on a side of layer A) (para 0064-0108);
which said layer C (12) comprises a polyethylene terephthalate (PET) (para 0109-0118), which is identical to that presently disclosed for the presently claimed layer B composed of a carrier film that is non-extensible (current claim 22), has a tensile strength of greater than 100 N/mm2 in a longitudinal direction and a tensile strength of greater than 100 N/mm2 in a transverse direction (current claim 23), and an elongation at break of less than 300% in a longitudinal direction and an elongation at break of less than 300% in a transverse direction (current claim 24);
and which said PSA layer D (11) comprises microparticles, bubbles and a blowing agent, and a mixture of an acrylic polymer and a rubber polymer (current claim 27) and may be the same or similar to the composition of layers A and B (layer D being an adhesive composition based on self-adhesive acrylate composition, on a side of layer B) (para 0119-0146).  It is noted that Yamanaka’s teaching that layers A, B and D are acrylic PSAs teaches current claim 25.

Yamanaka is silent to layer C (12) having one or both sides (one side in contact with PSA layer D (11) and one side in contact with PSA layer A (13)) etched by an acid used in combination with inert crystalline compounds.  However, Yamanaka does teach that layer C (12) is in direct contact with PSA foamed layer A (13).

In addition, Runge teaches a double-sided adhesive tape (title) comprising a PET film that is roughened on one or both sides via etching towards increasing the surface energy to optimizing anchorage of adjacent films to which the PET film is attached (para 0019).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to etch the faces of the layer C (12) towards improving the anchorage of PSA layer D (11) and PSA layer A (13) as in the present invention.

Although Yamanaka/Runge does not disclose etching via a combination of an acid with inert crystalline compounds, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	
Regarding claim 29, as noted above Yamanaka teaches that PSA layer A (13) comprises a blowing agent and an acrylic base polymer comprising monomers such as, inter alia, n-butyl acrylate and acrylic acid (first polymer component, base polymer component), the latter monomer providing crosslinking functionality.  Yamanaka also teaches that blowing agent-containing PSA layer A (13) comprises a crosslinking agent such as, inter alia, isocyanate crosslinkers ((c1) covalent crosslinker) (para 0059).

Regarding claim 31, Yamanaka teaches said substrate B (14) (i.e. presently claimed layer C) comprises an acrylic polymer as in the rejection of at least claim 21 noted above, and that the substrate B (14) further comprises crosslinking agents and tackifiers (para 0107).  Yamanaka further teaches that the substrate B comprises thickening agents such as, inter alia, styrene-butadiene rubber (synthetic rubber) (para 0105),

Regarding claim 33, as noted above, Yamanaka teaches that the composition of layer D (11) is the same as the composition of layers A (13) and B (14).

Regarding claim 34, Yamanaka teaches that layer A (13) contains various crosslinking agents towards the improvement of the cohesion and adhesive performance and/or viscoelastic performance (para 0053, 0059) as does layer B (14) (para 0091, 0107) and layer D (11) (para 

Regarding claim 35, Yamanaka teaches that the thickness of layer A (13) is 1 to 300 m (para 0063), which overlaps that presently claimed, the thickness of layer B (14) 100 to 1500 m (para 0108), which overlaps that presently claimed, and the thickness of layer D (11) is 1 to 300 m (para 0146), which overlaps that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Indeed, one skilled would recognize the selection of the respective thicknesses of the disclosed layer as identical to that presently claimed based on the overall thickness of the tape required of the prior art’s intended application as in the present invention.

Regarding claims 36-37, Yamanaka teaches that he microencapsulated foaming agent includes microspheres (microballoons) (para 0040) and are expanded via heat treatment (current claim 37) (para 0044-0045).

Regarding claim 38, Yamanaka does not specify the densities of layer prior to, and following, expansion of the microspheres.  However, Yamanaka does teach that the microspheres will not 

Regarding claim 39, Yamanaka teaches that the PSA tape is employed in electrical appliances (para 0181).

Regarding claim 40, while Yamanaka discloses that other layers may be employed in the invention other than layers A-D, Yamanaka does not require them (PSA tape “consisting of” layers A-D) (para 0147-0157).

Claims 28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 2013/0081764 A1) in view of Runge et al. (US 2003/0012945 A1) and in further view of Zmarsly et al. (US 2011/0256395 A1), and in light of the evidence provided by Kanner et al. (US 7070051 B2).

Regarding claim 28, Yamanaka/Runge teaches the PSA tape as in the rejection of claims 21-27 and 29 set forth above, to include layers A, B and D comprising a mixture of an acrylic polymer and a rubber polymer.

first polyacrylate-based polymer component) and the rubber polymer (second elastomer-based polymer component immiscible with polyacrylate) present in the presently recited proportions.

However, Zmarsly teaches PSAs comprising natural rubber and polyacrylates (title, abstract) in amounts of 10 to 60 % by weight of the rubber and 40 to 90 % by weight of the polyacrylate, which overlaps that presently claimed, towards good cohesion, aging resistance and weathering stability (para 0073-0084).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the PSA compositions with the presently claimed proportions towards said PSA composition demonstrating a balance of good cohesion, aging resistance and weathering stability as in the present invention

Regarding claim 30, Yamanaka/Runge teaches the PSA tape as in the rejection of claims 21-27 and 99 set forth above, and that layers A, B and D comprise tackifiers (para 0059, 0106, 0145).



However, Zmarsly teaches PSAs comprising tackifiers to adjust the adhesive’s properties (para 0068-0069) in an amount of 0 to 10 % by weight (para 0073-0082), which overlaps that presently claimed.
The Examiner notes that it is established in the art that tackifiers are added to PSA compositions towards improving the “quick grab” of the adhesive, reduce the viscosity and to raise the glass transition temperature (Tg) as evidenced by Kanner (see column 8, line 58 to column 9, line 19 therein).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the PSA compositions with tackifiers in the presently claimed proportions based on the “quick grab”, viscosity and Tg required of the prior art’s intended application as in the present invention.

Regarding claim 32, Zmarsly teaches that the tackifiers can be used that are compatible with the polyacrylate such as, inter alia, hydrocarbon resins (para 0068).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the PSA compositions with hydrocarbon tackifiers in the presently claimed amounts towards ALL of said tackifiers being compatible with the polyacrylate component as in the present invention.

Response to Arguments
Applicant’s arguments, see the amendments to the claims and pages 14-20 of the remarks filed 8/19/2021, with respect to the rejection of claims 1-7, 9, 11 and 13-20 over Yamanaka et al. in view of Runge et al. under 35 U.S.C. 103 claims 8, 10 and 12 over Yamanaka et al. in view of Runge et al. and in further view of Zmarsly et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 48-49 of the action mailed 6/24/2020,  have been fully considered but they are not persuasive.

With respect to amended claim 21, and the etching limitations now contained therein, the Applicant’s is attention is respectfully directed to the prior art rejections set forth above, wherein it is noted that the Yamanaka/Runge combination teaches or renders obvious all the limitations of at least said current claim 21.  Indeed, while Yamanaka is silent to layer C (12) (i.e. presently claimed layer B) having one or both sides etched by an acid used in combination with inert crystalline compounds, Runge teaches a double-sided adhesive tape comprising a PET film that is roughened on one or both sides via etching towards increasing the surface energy to optimizing anchorage of adjacent films to which the PET film is attached.  That is, it is the prior art disclosure, i.e. the Runge invention, that instructs one skilled in the art as to the benefits of etching the surface of a layer towards improved attachment to an adjacent layer.
Also, while Yamanaka/Runge do not consider “push out resistance” and “impact resistance,” the Applicant is also respectfully reminded that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Indeed, as noted above, Runge (the secondary reference) provides instruction to the skilled artisan as to the motivation for the above-noted combination of the Yamanaka and Runge inventions.  Further, the instruction provided by Runge would not burden one skilled in the art with an “obvious to try” rationale as Runge’s disclosure has removed the mystery as to the rationale for the combination.  Moreover, Yamanaka’s disclosure of its desirability to reduce the adhesive strength is directed at elevation temperatures WHEN the invention is meant to be later-processed via heat treatment.  Indeed, one skilled in the art would recognize that the laminate of Yamanaka, to include layers A and C, was intended to remain together until the noted heat treatment was to be applied; thus, one skilled in the art would not be dissuaded from employing Runge’s surface roughening techniques on the layer C to enhance adhesion to the PSA layer A (13) and/or to PSA layer D (11).
In regards to the Applicant’s position that the presently claimed invention provides unexpected results involving the claimed invention’s improved “push out resistance” and “impact resistance, it is noted that, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/20/2021